DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are pending.

Priority
Applicant’s claim for the benefit of provisional application 63/110,250 submitted on 05 November 2020 is acknowledged.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 11 February 2022 have been considered by the examiner.


Claim Objections
Claim 10 is objected to because of the following informalities: “, and” in line 8 should be deleted; and “, and’ in line 18 should be deleted. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: “the workflow” in line 2 should read “a workflow”. Appropriate correction is required.

Claim 15 is objected to because of the following informalities: “the system description” in lines 2-3 should read “a system description”. Appropriate correction is required.

Claim 16 is objected to because of the following informalities: “BASs” in line 4 should read “Building Automation Systems (BASs)”. Appropriate correction is required.

Claim 17 is objected to because of the following informalities: “the master system further comprises” in line 4 should read “a master system comprises”. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Although independent claim 10 is directed to “a building automation management system”, comprising “a master system”, “a plurality of building automation systems” and “a set of APIs and/or gateways”, such systems and device could reasonably be interpreted by one of ordinary skill in the art, in light of the instant specification (Abstract, Paragraphs [0033]-[0035] and [0066], and FIG. 1B), to be software, such that the systems and devices are software, per se.  Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program’s functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
Furthermore, the recitations of claims 11-15 simply add more detail to or are cumulative to the software per se idea of independent claim 10.  Therefore, the present claims 10-15 are not patent eligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6, 10-11, 14, 16-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2012/0011126 A1), ‘Park’.

Regarding claim 1, Park teaches:
A method of implementing a building-related service in a building automation management system (BAMS) comprising a plurality of building automation systems (BASs), the method comprising: (Park: [0001] “The present invention relates generally to the field of building management systems. The present invention more particularly relates to systems and methods for facilitating communication between a plurality of building automation subsystems.”; [0002] “A building automation system (BAS) is, in general, a hardware and software system configured to control, monitor, and manage devices in or around a building or building area. BAS subsystems or devices can include heating, ventilation, and air conditioning (HVAC) subsystems or devices, security subsystems or devices, lighting subsystems or devices, fire alerting subsystems or devices, elevator subsystems or devices, other devices that are capable of managing building functions, or any combination thereof.”; [0029] “Subsystems 104 are shown to include access control system 108, video surveillance system 110, intrusion system 112, HVAC system 114, and lighting system 115. Fewer, additional, or alternative subsystems may be included in BAS 100.”) [The building management system or the building automation system (BAS) reads on “a building automation management system (BAMS)”, and the BAS subsystems or devices 104 read on “a plurality of building automation systems (BASs)”.]
receiving a request to create a building-related service involving dynamic coordination between at least two BASs, the request including a workflow comprising a set of actions and configurations defining the building-related service; (Park: [0056], Figure 6E “Referring now to FIG. 6E, a process 650 for implementing a cross-subsystem command is shown, according to an exemplary embodiment. Process 650 is shown to include receiving a command at an integration server (e.g., integration server 102) from an application (e.g., one of applications 106) (step 651). The command may be, for example, a user interface driven command to "lower temperature in all occupied offices by five degrees." The integration server may then provide the command to a workflow engine (e.g., workflow engine 310 shown in FIG. 3) (step 652). The workflow engine may then lookup a process for responding to the command using a rules and policies database (e.g., rules and policies database 311) (step 653). The rules and policies database may include a process such as: a) find all occupied building spaces using network connection information or occupancy sensor information; b) find all temperature subsystem setpoints associated with the identified occupied building spaces; c) lower setpoint temperatures by X percent. The workflow engine can then step through the process by using the query engine (step 654). Step 654 can include finding cross-subsystem command points (e.g., a setpoint attribute that may be changed for a first HVAC subsystem, an object method for changing temperature in a second HVAC subsystem, etc.). The query engine can use the fact database or the ontology database to conduct such queries. Process 650 further includes, at the workflow engine, using the identified cross-subsystem command points and the rules and policies database to generate separate subsystem-specific commands (step 655). For example, the rules and policies database may store conversions from a percentage scale to scales particular to the subsystems that will be commanded. A five percent reduction, therefore, may be commanded in a first HVAC subsystem by using a number of TempPercReduction(5) commands and in a second HVAC subsystem by converting 5% to 1.5 steps on a 30 point scale. Once the separate commands are provided to the subsystems, the semantic mediator is used to receive and parse return values received from the particular building automation subsystems (step 656). The semantic mediator provides the return values to the workflow engine, which may track the return conditions (step 657). By tracking the return conditions from a plurality of subsystems using the semantic mediator, the system can understand when the process is complete, providing feedback to the user at a graphical user interface of the command-originating application.”) (Park: Figure 6E) [Steps 651-652, as illustrated in figure 6E, reads on “receiving a request …”. The temperature setting reads on “a building-related service”, and the first and second HVAC subsystems read on “at least two BASs”. The workflow of the process 650, as illustrated in figure 6E, reads on “a workflow comprising a set of actions and configurations”.]
generating, from the workflow, system description data; instantiating, from the system description data, a blueprint for the building-related service, (Park: [0056], Figure 6E) [Looking up appropriate rules and policies for a specific subsystem read on “generating … system description data”, and the appropriate rules and policies, as well as, the fact database for the specific subsystem upon receiving the command reads on “instantiating … a blueprint …”.]
the blueprint defining data exchanges with the at least two BASs, information about target hosts, and any dependencies to be resolved; parsing the blueprint to resolve any dependencies; (Park: [0049], Figure 5C “The process 500 of FIG. 5C is an exemplary process for building a BAS integration framework regardless of whether the process is manual, fully automated, or a mixture thereof. … Process 500 further includes generating a detailed table of properties and actions for the BAS site based on the hierarchy and relationship information (step 504). The detailed table of properties may be, for example, the fact database shown in FIG. 5B. An index for the detailed table may be created (step 505) using a hashing function based on, for example, corresponding subsystem-specific information (e.g., a subsystem specific type string), the hierarchy information, or the relationship information. For example, a subsystem-specific string that will be transmitted to the integration server from the subsystem may be applied to a hash function and the results may be used in the indexing of the Fact DB (see, e.g., FIG. 5B, FIG. 5D).”; [0052], Figure 6A “Q0="Receive priority notifications about temperature increases outside comfort levels in the executive offices area while any of the executives are there." As indicated above, such a query may be resolved by accessing two subsystems (e.g., an HVAC system and an access control system). The natural language aspects of query Q0 are transformed into semantics usable by subsystems (e.g., using the semantic mediator, using pre-stored rules and policies). One exemplary process 600 for receiving and servicing a subscription based on a query such as Q0 is shown in FIG. 6A. Query Q0 may first be parsed to recognize or separate verbs and conditions (step 601). An integrated query may then be built using the recognized verbs and conditions (step 602). The integrated query may be built by, for example, changing the recognized verbs and conditions to standardized terms and conditions. The system may then determine whether the integrated query requires information from two or more subsystems (step 603). If the query requires two or more subsystems, process 600 may then decompose (i.e., separate) the integrated query into subsystem queries using concept mapping provided by the fact database (step 604).”; [0056], Figure 6E “Referring now to FIG. 6E, a process 650 for implementing a cross-subsystem command is shown, according to an exemplary embodiment.”) [The upper level in the hierarchy reads on “target hosts”, the relationships read on “dependencies”, and generating the detailed table of properties and actions based on hierarchy and relationship information reads on “parsing the blueprint to …”.]
building a deployment plan that includes a sequence of steps and configurations for implementing the building-related service; and (Park: [0056], Figure 6E) [Step 655, as illustrated in figure 6E, reads on “building a deployment plan”. The process and the scaling reads on “a sequence of steps and configuration”.]
executing the deployment plan to implement the building-related service. (Park: [0056], Figure 6E) [Providing commands to the subsystems reads on “executing the deployment plan”.]

Regarding claim 4, Park teaches all the features of claim 1.
Park further teaches:
wherein the request is received from a user via a graphical user interface of a building automation management system tool suite. (Park: [0056] “Referring now to FIG. 6E, a process 650 for implementing a cross-subsystem command is shown, according to an exemplary embodiment. Process 650 is shown to include receiving a command at an integration server (e.g., integration server 102) from an application (e.g., one of applications 106) (step 651). The command may be, for example, a user interface driven command to "lower temperature in all occupied offices by five degrees." The integration server may then provide the command to a workflow engine (e.g., workflow engine 310 shown in FIG. 3) (step 652).”)

Regarding claim 6, Park teaches all the features of claim 1.
Park further teaches:
applying a template having at least a subset of the actions and configurations preconfigured to create the building-related service. (Park: [0055] “The creation of queries Q1.1 through Q2 or portions thereof can be completed manually and the queries or query templates may be stored in memory. Referring now to FIG. 6D, when a user or application requests that a complete query Q0 be executed, query engine 306 may use a table 640 of transformation sequences or logic to build a transformation sequence 642 (i.e., a sequence of queries expected to be responsive to Q0). For example, Q0 may be a pre-established string that a user or application may select for execution.”)

Regarding claim 10, Park teaches:
A building automation management system (BAMS), comprising: (Park: [0001] “The present invention relates generally to the field of building management systems. The present invention more particularly relates to systems and methods for facilitating communication between a plurality of building automation subsystems.”)
a master system; (Park: Figures 1-2; [0030] “BAS 100 is further shown to include applications 106. Applications 106 include identification (ID) management application 116, event management application 118, compliance management application 120, HVAC management application 122, and security management application 124. Fewer, additional, or alternative applications may be included in BAS 100. In some embodiments all of applications 106 are integrated into a single application suite or integrated within a single system. Applications 106 may be thick clients running almost entirely on remote computers (computers remote from integration server 102). Applications 106 may alternatively be thin clients where the logic for the applications is hosted on a server (e.g., integration server 102, a GUI server, a web server, or another server) and the client is used primarily for user input and output (e.g., GUI display tasks).”; [0037] “Referring now to FIG. 2, another block diagram of BAS 100 is shown, according to an exemplary embodiment. In FIG. 2, BAS integration server 102 is shown in greater detail to include processor 200, memory 202, and communications electronics 204. According to an exemplary embodiment, processor 200 can be implemented as a general purpose processor, an application specific integrated circuit (ASIC), one or more field programmable gate arrays (FPGAs), a group of processing components, or other suitable electronics components. Memory 202 (e.g., memory unit, memory device, storage device, etc.) is one or more devices for storing data and/or computer code for completing and/or facilitating the various processes described in the present disclosure. Memory 202 may be or include volatile memory or non-volatile memory. Memory 202 may include database components, object code components, script components, or any other type of information structure for supporting the various activities and information structures described in the present disclosure. According to an exemplary embodiment, memory 202 is communicably connected to processor 200 via electronics circuitry and includes computer code for executing (e.g., by processor 200) one or more processes described herein.”) [The combination of BAS Integration Server 102 and Applications 106 reads on “a master system”.]
a plurality of building automation systems (BASs); (Park: [0002] “A building automation system (BAS) is, in general, a hardware and software system configured to control, monitor, and manage devices in or around a building or building area. BAS subsystems or devices can include heating, ventilation, and air conditioning (HVAC) subsystems or devices, security subsystems or devices, lighting subsystems or devices, fire alerting subsystems or devices, elevator subsystems or devices, other devices that are capable of managing building functions, or any combination thereof.”; [0029] “Subsystems 104 are shown to include access control system 108, video surveillance system 110, intrusion system 112, HVAC system 114, and lighting system 115. Fewer, additional, or alternative subsystems may be included in BAS 100.”) [The building automation system (BAS) reads on “a master system”, and the BAS subsystems or devices 104 read on “a plurality of building automation systems (BASs)”.]
a set of APIs and/or gateways for connecting the master system with each of the plurality of BASs; (Park: [0038], Figure 2 “Referring still to FIG. 2, applications 106 are shown to include application adapters 206 and subsystems 104 are shown to include subsystem adapters 208. Further, memory 202 is shown to include applications interface 210 and subsystems interface 212. Integration server 102 is configured to receive messages transmitted from subsystems 104 and intended for reception by any other subsystem or for any of applications 106. Messages normally transmitted from subsystems 104 can be formatted according to a particular subsystem protocol (proprietary or standardized). Subsystems interface 212 may be configured to receive messages from subsystems 104 and to convert the messages from the particular subsystem protocol into an integration protocol intended for consumption and use by integration server 102.”) [The adapters 206 read on “a set of APIs and/or gateways for …”.]
wherein the master system further comprises: a master system orchestration module executing on one or more machines, and configured to: (Park: Fig. 2) [The BAS Integration Server 102 reads on “a master system orchestration module”.]
receive a blueprint associated with a building-related service defined by a user, the building-related service involving dynamic coordination between at least two BASs facilitated by one or more APIs and/or gateways; wherein the blueprint defines data exchanges with the at least two BASs, information about target hosts, and any dependencies to be resolved; parse the blueprint to resolve any dependencies; (Park: [0049], Figure 5C “The process 500 of FIG. 5C is an exemplary process for building a BAS integration framework regardless of whether the process is manual, fully automated, or a mixture thereof. … Process 500 further includes generating a detailed table of properties and actions for the BAS site based on the hierarchy and relationship information (step 504). The detailed table of properties may be, for example, the fact database shown in FIG. 5B. An index for the detailed table may be created (step 505) using a hashing function based on, for example, corresponding subsystem-specific information (e.g., a subsystem specific type string), the hierarchy information, or the relationship information. For example, a subsystem-specific string that will be transmitted to the integration server from the subsystem may be applied to a hash function and the results may be used in the indexing of the Fact DB (see, e.g., FIG. 5B, FIG. 5D).”; [0052], Figure 6A “Q0="Receive priority notifications about temperature increases outside comfort levels in the executive offices area while any of the executives are there." As indicated above, such a query may be resolved by accessing two subsystems (e.g., an HVAC system and an access control system). The natural language aspects of query Q0 are transformed into semantics usable by subsystems (e.g., using the semantic mediator, using pre-stored rules and policies). One exemplary process 600 for receiving and servicing a subscription based on a query such as Q0 is shown in FIG. 6A. Query Q0 may first be parsed to recognize or separate verbs and conditions (step 601). An integrated query may then be built using the recognized verbs and conditions (step 602). The integrated query may be built by, for example, changing the recognized verbs and conditions to standardized terms and conditions. The system may then determine whether the integrated query requires information from two or more subsystems (step 603). If the query requires two or more subsystems, process 600 may then decompose (i.e., separate) the integrated query into subsystem queries using concept mapping provided by the fact database (step 604).”; [0056], Figure 6E “Referring now to FIG. 6E, a process 650 for implementing a cross-subsystem command is shown, according to an exemplary embodiment.”) [The BAS integration framework reads on “a blue print associated with a building-related service”, and the manual process reads on “defined by a user”. Being transmitted to the integration server reads on the integration server “receive …”. The requested notification requiring information from two or more subsystems reads on “involving dynamic coordination between at least two BASs …”. The upper level in the hierarchy reads on “target hosts”, the relationships read on “dependencies”, and generating the detailed table of properties and actions based on hierarchy and relationship information reads on “parse the blueprint to …”.]
build a deployment plan comprising a sequence of steps and configurations for implementing the building-related service; and a master system coordinator service executing on one or more machines, and configured to: execute the deployment plan to implement the building-related service. (Park: [0056], Figure 6E “Referring now to FIG. 6E, a process 650 for implementing a cross-subsystem command is shown, according to an exemplary embodiment. Process 650 is shown to include receiving a command at an integration server (e.g., integration server 102) from an application (e.g., one of applications 106) (step 651). The command may be, for example, a user interface driven command to "lower temperature in all occupied offices by five degrees." The integration server may then provide the command to a workflow engine (e.g., workflow engine 310 shown in FIG. 3) (step 652). The workflow engine may then lookup a process for responding to the command using a rules and policies database (e.g., rules and policies database 311) (step 653). The rules and policies database may include a process such as: a) find all occupied building spaces using network connection information or occupancy sensor information; b) find all temperature subsystem setpoints associated with the identified occupied building spaces; c) lower setpoint temperatures by X percent. The workflow engine can then step through the process by using the query engine (step 654). Step 654 can include finding cross-subsystem command points (e.g., a setpoint attribute that may be changed for a first HVAC subsystem, an object method for changing temperature in a second HVAC subsystem, etc.). The query engine can use the fact database or the ontology database to conduct such queries. Process 650 further includes, at the workflow engine, using the identified cross-subsystem command points and the rules and policies database to generate separate subsystem-specific commands (step 655). For example, the rules and policies database may store conversions from a percentage scale to scales particular to the subsystems that will be commanded. A five percent reduction, therefore, may be commanded in a first HVAC subsystem by using a number of TempPercReduction(5) commands and in a second HVAC subsystem by converting 5% to 1.5 steps on a 30 point scale. Once the separate commands are provided to the subsystems, the semantic mediator is used to receive and parse return values received from the particular building automation subsystems (step 656). The semantic mediator provides the return values to the workflow engine, which may track the return conditions (step 657). By tracking the return conditions from a plurality of subsystems using the semantic mediator, the system can understand when the process is complete, providing feedback to the user at a graphical user interface of the command-originating application.”) [The process for responding to the command that generates the subsystem-specific commands with conversions from the percentage scale to scales particular to the subsystems (steps 653-655, as illustrated in figure 6E) reads on “build a deployment plan comprising a sequence of steps and configurations”. The commands being provided to the subsystems reads on “execute the deployment plan”. The workflow engine 310 reads on “a master system coordinator service”.]

Regarding claim 11, Park teaches all the features of claim 10.
Park further teaches:
wherein the master system further comprises a management tool suite providing a graphical user interface for defining the building-related service. (Park: [0048] “Referring still to FIG. 3, semantic mediator 214 is shown to include a concept alignment tool 303 and a fact builder 305. Concept alignment tool 303 provides a user interface to a user for customizing the conversion from a proprietary message into a standardized integration protocol message. For example, concept alignment tool 303 allows users to create functions or scripts for recognizing a piece of data having a first protocol or format and converting the data into the integration protocol message. Fact builder 305 provides a user interface to a user for applying the ontology relationships to a particular BAS and for recording relationships that automated processes of the system have difficulty recognizing or recording. For example, some of the relationships of fact database may be concepts relating to user organization of a space. A space-related relationship of ontology database may be "serves" and another may be "located_within." The "serves" relationship may relate the services provided by a building device to a particular building space or spaces. The "located_within" relationship may relate a building device to its particular location or locations. The fact builder 305 may provide a user with a graphical user interface for associating a number of locations with the "serves" and "located_within" relationships. For example, the fact builder 305 may associate a single thermostat with multiple rooms using the "serves" relationship and with a single room using the "located_within" relationship.”) [The tools of the semantic mediator 214, such as the concept alignment tool 303 and ontology editor 302, as illustrated in figure 3 read on “a management tool suite”.]

Regarding claim 14, Park teaches all the features of claim 10.
Park further teaches:
wherein the building-related service is one of: providing frictionless entry/exit or providing autonomous optimization of energy efficiency and occupant comfort. (Park: [0034] “HVAC management application 122 can control HVAC system 114 and lighting system 115 using, e.g., information from access control system 108, video surveillance system 110, or intrusion system 112. Integrated control of HVAC system 114 can provide for improved occupant comfort or to conserve energy (e.g., based on occupancy information provided by access control system 108).”)

Regarding claim 16, Park teaches:
A non-transitory computer-readable medium storing one or more programs comprising instructions which when executed by a machine, cause the machine to: (Park: [0001] “The present invention relates generally to the field of building management systems. The present invention more particularly relates to systems and methods for facilitating communication between a plurality of building automation subsystems.”; [0002] “A building automation system (BAS) is, in general, a hardware and software system configured to control, monitor, and manage devices in or around a building or building area. BAS subsystems or devices can include heating, ventilation, and air conditioning (HVAC) subsystems or devices, security subsystems or devices, lighting subsystems or devices, fire alerting subsystems or devices, elevator subsystems or devices, other devices that are capable of managing building functions, or any combination thereof.”; [0029] “Subsystems 104 are shown to include access control system 108, video surveillance system 110, intrusion system 112, HVAC system 114, and lighting system 115. Fewer, additional, or alternative subsystems may be included in BAS 100.”; [0037] “Referring now to FIG. 2, another block diagram of BAS 100 is shown, according to an exemplary embodiment. In FIG. 2, BAS integration server 102 is shown in greater detail to include processor 200, memory 202, and communications electronics 204. According to an exemplary embodiment, processor 200 can be implemented as a general purpose processor, an application specific integrated circuit (ASIC), one or more field programmable gate arrays (FPGAs), a group of processing components, or other suitable electronics components. Memory 202 (e.g., memory unit, memory device, storage device, etc.) is one or more devices for storing data and/or computer code for completing and/or facilitating the various processes described in the present disclosure. Memory 202 may be or include volatile memory or non-volatile memory. Memory 202 may include database components, object code components, script components, or any other type of information structure for supporting the various activities and information structures described in the present disclosure. According to an exemplary embodiment, memory 202 is communicably connected to processor 200 via electronics circuitry and includes computer code for executing (e.g., by processor 200) one or more processes described herein.”)

The remaining limitations of the claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 17, Park teaches all the features of claim 16.
Park further teaches:
wherein the master system further comprises a management tool suite providing a graphical user interface for defining the building-related service. (Park: [0048] “Referring still to FIG. 3, semantic mediator 214 is shown to include a concept alignment tool 303 and a fact builder 305. Concept alignment tool 303 provides a user interface to a user for customizing the conversion from a proprietary message into a standardized integration protocol message. For example, concept alignment tool 303 allows users to create functions or scripts for recognizing a piece of data having a first protocol or format and converting the data into the integration protocol message. Fact builder 305 provides a user interface to a user for applying the ontology relationships to a particular BAS and for recording relationships that automated processes of the system have difficulty recognizing or recording. For example, some of the relationships of fact database may be concepts relating to user organization of a space. A space-related relationship of ontology database may be "serves" and another may be "located_within." The "serves" relationship may relate the services provided by a building device to a particular building space or spaces. The "located_within" relationship may relate a building device to its particular location or locations. The fact builder 305 may provide a user with a graphical user interface for associating a number of locations with the "serves" and "located_within" relationships. For example, the fact builder 305 may associate a single thermostat with multiple rooms using the "serves" relationship and with a single room using the "located_within" relationship.”) [The tools of the semantic mediator 214, such as the concept alignment tool 303 and ontology editor 302, as illustrated in figure 3 read on “a management tool suite”.]

Regarding claim 20, Park teaches all the features of claim 16.
Park further teaches:
wherein the building-related service is one of: providing frictionless entry/exit or providing autonomous optimization of energy efficiency and occupant comfort. (Park: [0034] “HVAC management application 122 can control HVAC system 114 and lighting system 115 using, e.g., information from access control system 108, video surveillance system 110, or intrusion system 112. Integrated control of HVAC system 114 can provide for improved occupant comfort or to conserve energy (e.g., based on occupancy information provided by access control system 108).”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-9, 13, 15, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of MA et al. (US 2020/0234590 A1), hereinafter ‘Ma’.

Regarding claim 2, Park teaches all the features of claim 1.
Park does not explicitly teach: wherein the building-related service is one of a lifecycle management service or a dynamic scheduling service.
Ma teaches:
wherein the building-related service is one of a lifecycle management service or a dynamic scheduling service. (Ma: [0061] “In various embodiments, building data platform 200 includes service(s) 204. Service(s) 204 may include various user deliverables (e.g., outcomes, experiences, etc.) facilitated by building data platform 200. For example, service(s) 204 may include meeting scheduling, energy management, building supplies replenishment, lobby management (e.g., tracking a number of individuals in a building lobby and responding based on the number of individuals, etc.), facility management, productivity features (e.g., measuring and reporting on employee productivity, generating productivity suggestions, etc.), restroom management (e.g., monitoring a cleanliness of building restrooms, etc.), personal comfort management (e.g., adjusting building parameters based on occupant comfort preferences, etc.), employee engagement features (e.g., monitoring and reporting on employee engagement, generating engagement suggestions, etc.), parking management (e.g., dynamically assigning parking spaces, etc.), location services (e.g., generating actions based on users' locations, etc.), health and wellness features (e.g., monitoring and reporting on employee health and wellness, generating health and wellness suggestions, etc.), smart security (e.g., dynamically identifying individuals within a building, monitoring security parameters associated with a building, etc.), branding features (e.g., dynamic digital signage updating based on an identity of a viewer, etc.), and/or utility features (e.g., monitoring and reporting on building utility usage, generating suggestions to reduce utility consumption and/or cost, etc.). In various embodiments, service(s) 204 generate a virtual view of data from data collaboration, business workflows, and downstream sub-systems (e.g., sensors, actuators, etc.).”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park and Ma before them, to modify the building automation system to incorporate coordinating various subsystems to provide services including scheduling the subsystems, such as dynamically assigning parking spaces.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve services to optimize user experience in using the building (Ma: [0075] “In various embodiments, the smart parking lot system described herein facilitates frictionless access to a campus, building, parking lot, and/or parking space. Additionally or alternatively, the smart parking lot system described herein may facilitate resource (e.g., time, space, energy, money, travel distance, user satisfaction, etc.) optimization. For example, a smart parking lot may dynamically assign parking spaces to users based on context information of the users (e.g., a user who is running late for a meeting may be assigned a parking space within a short walking distance to the meeting, etc.).”).

Regarding claim 3, Park teaches all the features of claim 1.
Park does not explicitly teach: detecting an optimization opportunity; and in response, updating at least one of the system description or the blueprint to optimize the building-related service.
Ma teaches:
detecting an optimization opportunity; and in response, updating at least one of the system description or the blueprint to optimize the building-related service. (Ma: [0070], figures 3A-3B “The entity graph can be a data contextualization layer for all traditional and/or artificial intelligence applications. The entity graph can be configured to capture evidence that can be used to attribute the strengths of entity relationships within the entity graph, providing the applications which utilize the entity graph with context of the systems they are operating. Without context (e.g., who the user is, what the user is looking for, what the target of a user request is, e.g., find a meeting room, increase a temperature in my office) these applications may never reach their full potential. Furthermore, the entity graph provides a native data structure for constructing question and answer type systems, e.g., a chatbot, that can leverage and understand intent.”; [0072] “The entity graph is configured to facilitate adaptive controls, in some embodiments. The entity graph can be configured to adapt and learn over time. The entity graph can be configured to enable dynamic relationships between building information and other facility and enterprise systems to create new insights and drive new optimization capabilities for artificial intelligence systems. As relationships can be learned over time for the entity graph, the artificial intelligence systems and also learn overtime based on the entity graph.”) [The new insights reads on “an optimization opportunity”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park and Ma before them, to modify the building automation system to incorporate artificial intelligence system to learn and continuously update the strengths of entity relationships within the building automation system.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve services to optimize user experience and building resource usage (Ma: [0075] “In various embodiments, the smart parking lot system described herein facilitates frictionless access to a campus, building, parking lot, and/or parking space. Additionally or alternatively, the smart parking lot system described herein may facilitate resource (e.g., time, space, energy, money, travel distance, user satisfaction, etc.) optimization. For example, a smart parking lot may dynamically assign parking spaces to users based on context information of the users (e.g., a user who is running late for a meeting may be assigned a parking space within a short walking distance to the meeting, etc.).”; [0114] “At step 1530, smart parking lot system 1100 generates a model of energy usage associated with the building and the parking lot based on the received resource consumption data. In various embodiments, the model is associated with usage of another resource (e.g., water, processing power, etc.). In various embodiments, the model may include information describing a transfer of power between building 10 and smart parking lot 1110. For example, the model may describe a distribution and usage of electrical power within a system including building 10 and smart parking lot 1110. In various embodiments, the model is an optimization model. For example, the model may be used by an energy optimization system (e.g., electrical subsystem 126, etc.) to determine efficient energy usage within the system.”).

Regarding claim 7, Park and Ma teach all the features of claims 1-2.
Park further, implicitly teaches:
wherein the building-related service is one of: providing frictionless entry/exit. (Park: [0031] “ID management application 116 is an application that allows the creation and use of a single user credential that propagates across or can be used across physical security, logical (information technology) security, and business systems. ID management application 116 can be used to control where users can go in a building or campus or what information the users can access (e.g., via electronic devices). ID management application 116 can track where a user has been and where a user is currently. ID management application 116 may include user interfaces for configuring physical badges, managing visitors, providing users with self-service (e.g., updating contact information for the user), or other user interfaces regarding users, access, or location.”; [0032] “Event management application 118 may be an application that integrates data from access control system 108, video surveillance system 110, intrusion system 112, HVAC system 114, and lighting system 115 to provide a single integrated "command center" user interface. Data from subsystems 104 can be combined on user interfaces to provide a common operating picture. The combination of pertinent data across multiple systems on a single user interface can advantageously provide for more complete situational awareness or support advanced cross-subsystem process automation features.”)

Park does not explicitly teach: wherein the building-related service is one of: providing frictionless entry/exit or providing autonomous optimization of energy efficiency and occupant comfort.
Ma further teaches:
wherein the building-related service is one of: providing frictionless entry/exit or providing autonomous optimization of energy efficiency and occupant comfort. (Ma: [0075] “For example, a smart parking lot may reference entity graph 170 to facilitate vehicle and/or user identification. In various embodiments, the smart parking lot system described herein facilitates frictionless access to a campus, building, parking lot, and/or parking space.”)
The motivation to combine Park and Ma, which teach the features of the present claim, as submitted in claim 2, is incorporated herein.

Regarding claim 8, Park and Ma teach all the features of claims 1-2 and 7.
Park further teaches:
receiving from a user, via a graphical user interface of a building automation management system tool suite, the workflow for the frictionless entry/exit, (Park: [0032] “Event management application 118 may be an application that integrates data from access control system 108, video surveillance system 110, intrusion system 112, HVAC system 114, and lighting system 115 to provide a single integrated "command center" user interface. Data from subsystems 104 can be combined on user interfaces to provide a common operating picture. The combination of pertinent data across multiple systems on a single user interface can advantageously provide for more complete situational awareness or support advanced cross-subsystem process automation features.”)
wherein the configurations in the workflow includes one or more of: building information, visitor identifying information, visitor preference information, scheduling information, or hospitality information; and (Park: [0031] “ID management application 116 is an application that allows the creation and use of a single user credential that propagates across or can be used across physical security, logical (information technology) security, and business systems. ID management application 116 can be used to control where users can go in a building or campus or what information the users can access (e.g., via electronic devices). ID management application 116 can track where a user has been and where a user is currently. ID management application 116 may include user interfaces for configuring physical badges, managing visitors, providing users with self-service (e.g., updating contact information for the user), or other user interfaces regarding users, access, or location.”)

Park does not explicitly teach: dynamically identifying, based on information in the workflow, the at least two BASs and the set of operations and/or services involved in executing the dynamic scheduling service to configure the frictionless entry/exit.
Ma further teaches:
dynamically identifying, based on information in the workflow, the at least two BASs and the set of operations and/or services involved in executing the dynamic scheduling service to configure the frictionless entry/exit. (Ma: [0002] “A building management system (BMS) is, in general, a system of devices configured to control, monitor, and manage equipment in and/or around a building or building area. A BMS can include, for example, an HVAC system, a security system, a lighting system, a fire alerting system, and any other system that is capable of managing building functions or devices, or any combination thereof.”) (Ma: [0076] As a non-limiting example, a smart parking lot may detect the presence of a vehicle near an access control device (e.g., a vehicle gate, etc.) associated with the smart parking lot. The smart parking lot may capture an image of the license plate of the vehicle and thereby determine a license plate number of the vehicle. Using the license plate number, the smart parking lot may determine an individual associated with the vehicle (e.g., via the entity graph 170). The smart parking lot may retrieve context information associated with the individual. For example, the smart parking lot may retrieve access rights and a schedule of the individual. The smart parking lot may determine, based on the schedule of the individual, that the individual has an upcoming meeting. Furthermore, the smart parking lot may determine, based on the access rights of the individual, that the individual is authorized for a parking space in the smart parking lot. The smart parking lot may analyze the context information and parking demands associated with a time period the individual is expected to be in the smart parking lot (e.g., currently assigned parking spaces, parking space amenities, etc.) and dynamically assign the individual a parking space.”; [0091] “For example, notification circuit 1154 may send a notification to an employee indicating that a guest of the employee has arrived at smart parking lot 1110, may receive a response from the employee (e.g., a personalized message, etc.), and may display the response to the guest (e.g., via user interface devices 1112, etc.). In some embodiments, user interface devices 1112 include lights. For example, smart parking lot system 1100 may control lights within smart parking lot 1110 to guide users to an exit in the event of an emergency. As a further example, smart parking lot system 1100 may control lights to illuminate a parking space assigned to an individual.”)
The motivation to combine Park and Ma, which teach the features of the present claim, as submitted in claim 2, is incorporated herein.

Regarding claim 9, Park and Ma teach all the features of claims 1-2 and 7-8.
Ma further teaches:
wherein the at least two BASs involved in performing the dynamic scheduling service to configure the frictionless entry/exit comprises at least two of: (a) an access control system to authenticate a visitor and provide access to one or more areas of a building, (b) HVAC system to control environmental conditions to optimize comfort and/or air quality (c) a light and blinds control system to control lighting and operation of blinds, (d) a transportation system or (e) external service(s)/system(s). (Ma: [0076] As a non-limiting example, a smart parking lot may detect the presence of a vehicle near an access control device (e.g., a vehicle gate, etc.) associated with the smart parking lot. The smart parking lot may capture an image of the license plate of the vehicle and thereby determine a license plate number of the vehicle. Using the license plate number, the smart parking lot may determine an individual associated with the vehicle (e.g., via the entity graph 170). The smart parking lot may retrieve context information associated with the individual. For example, the smart parking lot may retrieve access rights and a schedule of the individual. The smart parking lot may determine, based on the schedule of the individual, that the individual has an upcoming meeting. Furthermore, the smart parking lot may determine, based on the access rights of the individual, that the individual is authorized for a parking space in the smart parking lot. The smart parking lot may analyze the context information and parking demands associated with a time period the individual is expected to be in the smart parking lot (e.g., currently assigned parking spaces, parking space amenities, etc.) and dynamically assign the individual a parking space.”)
The motivation to combine Park and Ma, which teach the features of the present claim, as submitted in claim 2, is incorporated herein.

Regarding claim 13, Park teaches all the features of claim 10.
Park does not explicitly teach: wherein the building-related service is one of a lifecycle management service or a dynamic scheduling service.
Ma teaches:
wherein the building-related service is one of a lifecycle management service or a dynamic scheduling service. (Ma: [0061] “In various embodiments, building data platform 200 includes service(s) 204. Service(s) 204 may include various user deliverables (e.g., outcomes, experiences, etc.) facilitated by building data platform 200. For example, service(s) 204 may include meeting scheduling, energy management, building supplies replenishment, lobby management (e.g., tracking a number of individuals in a building lobby and responding based on the number of individuals, etc.), facility management, productivity features (e.g., measuring and reporting on employee productivity, generating productivity suggestions, etc.), restroom management (e.g., monitoring a cleanliness of building restrooms, etc.), personal comfort management (e.g., adjusting building parameters based on occupant comfort preferences, etc.), employee engagement features (e.g., monitoring and reporting on employee engagement, generating engagement suggestions, etc.), parking management (e.g., dynamically assigning parking spaces, etc.), location services (e.g., generating actions based on users' locations, etc.), health and wellness features (e.g., monitoring and reporting on employee health and wellness, generating health and wellness suggestions, etc.), smart security (e.g., dynamically identifying individuals within a building, monitoring security parameters associated with a building, etc.), branding features (e.g., dynamic digital signage updating based on an identity of a viewer, etc.), and/or utility features (e.g., monitoring and reporting on building utility usage, generating suggestions to reduce utility consumption and/or cost, etc.). In various embodiments, service(s) 204 generate a virtual view of data from data collaboration, business workflows, and downstream sub-systems (e.g., sensors, actuators, etc.).”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park and Ma before them, to modify the building automation system to incorporate coordinating various subsystems to provide services including scheduling the subsystems, such as dynamically assigning parking spaces.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve services to optimize user experience in using the building (Ma: [0075] “In various embodiments, the smart parking lot system described herein facilitates frictionless access to a campus, building, parking lot, and/or parking space. Additionally or alternatively, the smart parking lot system described herein may facilitate resource (e.g., time, space, energy, money, travel distance, user satisfaction, etc.) optimization. For example, a smart parking lot may dynamically assign parking spaces to users based on context information of the users (e.g., a user who is running late for a meeting may be assigned a parking space within a short walking distance to the meeting, etc.).”).

Regarding claim 15, Park teaches all the features of claim 10.
Park does not explicitly teach: wherein the master system is further configured to detect an optimization opportunity, and in response, update at least one of the system description or the blueprint to optimize the building-related service.
Ma teaches:
wherein the master system is further configured to detect an optimization opportunity, and in response, update at least one of the system description or the blueprint to optimize the building-related service. (Ma: [0070], figures 3A-3B “The entity graph can be a data contextualization layer for all traditional and/or artificial intelligence applications. The entity graph can be configured to capture evidence that can be used to attribute the strengths of entity relationships within the entity graph, providing the applications which utilize the entity graph with context of the systems they are operating. Without context (e.g., who the user is, what the user is looking for, what the target of a user request is, e.g., find a meeting room, increase a temperature in my office) these applications may never reach their full potential. Furthermore, the entity graph provides a native data structure for constructing question and answer type systems, e.g., a chatbot, that can leverage and understand intent.”; [0072] “The entity graph is configured to facilitate adaptive controls, in some embodiments. The entity graph can be configured to adapt and learn over time. The entity graph can be configured to enable dynamic relationships between building information and other facility and enterprise systems to create new insights and drive new optimization capabilities for artificial intelligence systems. As relationships can be learned over time for the entity graph, the artificial intelligence systems and also learn overtime based on the entity graph.”) [The new insights reads on “an optimization opportunity”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park and Ma before them, to modify the building automation system to incorporate artificial intelligence system to learn and continuously update the strengths of entity relationships within the building automation system.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve services to optimize user experience and building resource usage (Ma: [0075] “In various embodiments, the smart parking lot system described herein facilitates frictionless access to a campus, building, parking lot, and/or parking space. Additionally or alternatively, the smart parking lot system described herein may facilitate resource (e.g., time, space, energy, money, travel distance, user satisfaction, etc.) optimization. For example, a smart parking lot may dynamically assign parking spaces to users based on context information of the users (e.g., a user who is running late for a meeting may be assigned a parking space within a short walking distance to the meeting, etc.).”; [0114] “At step 1530, smart parking lot system 1100 generates a model of energy usage associated with the building and the parking lot based on the received resource consumption data. In various embodiments, the model is associated with usage of another resource (e.g., water, processing power, etc.). In various embodiments, the model may include information describing a transfer of power between building 10 and smart parking lot 1110. For example, the model may describe a distribution and usage of electrical power within a system including building 10 and smart parking lot 1110. In various embodiments, the model is an optimization model. For example, the model may be used by an energy optimization system (e.g., electrical subsystem 126, etc.) to determine efficient energy usage within the system.”).

Regarding claim 19, Park teaches all the features of claim 16.
Park does not explicitly teach: wherein the building-related service is one of a lifecycle management service or a dynamic scheduling service.
Ma teaches:
wherein the building-related service is one of a lifecycle management service or a dynamic scheduling service. (Ma: [0061] “In various embodiments, building data platform 200 includes service(s) 204. Service(s) 204 may include various user deliverables (e.g., outcomes, experiences, etc.) facilitated by building data platform 200. For example, service(s) 204 may include meeting scheduling, energy management, building supplies replenishment, lobby management (e.g., tracking a number of individuals in a building lobby and responding based on the number of individuals, etc.), facility management, productivity features (e.g., measuring and reporting on employee productivity, generating productivity suggestions, etc.), restroom management (e.g., monitoring a cleanliness of building restrooms, etc.), personal comfort management (e.g., adjusting building parameters based on occupant comfort preferences, etc.), employee engagement features (e.g., monitoring and reporting on employee engagement, generating engagement suggestions, etc.), parking management (e.g., dynamically assigning parking spaces, etc.), location services (e.g., generating actions based on users' locations, etc.), health and wellness features (e.g., monitoring and reporting on employee health and wellness, generating health and wellness suggestions, etc.), smart security (e.g., dynamically identifying individuals within a building, monitoring security parameters associated with a building, etc.), branding features (e.g., dynamic digital signage updating based on an identity of a viewer, etc.), and/or utility features (e.g., monitoring and reporting on building utility usage, generating suggestions to reduce utility consumption and/or cost, etc.). In various embodiments, service(s) 204 generate a virtual view of data from data collaboration, business workflows, and downstream sub-systems (e.g., sensors, actuators, etc.).”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park and Ma before them, to modify the building automation system to incorporate coordinating various subsystems to provide services including scheduling the subsystems, such as dynamically assigning parking spaces.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve services to optimize user experience in using the building (Ma: [0075] “In various embodiments, the smart parking lot system described herein facilitates frictionless access to a campus, building, parking lot, and/or parking space. Additionally or alternatively, the smart parking lot system described herein may facilitate resource (e.g., time, space, energy, money, travel distance, user satisfaction, etc.) optimization. For example, a smart parking lot may dynamically assign parking spaces to users based on context information of the users (e.g., a user who is running late for a meeting may be assigned a parking space within a short walking distance to the meeting, etc.).”).

Regarding claim 21, Park teaches all the features of claim 16.
Park does not explicitly teach: wherein the master system is further configured to detect an optimization opportunity, and in response, update at least one of the system description or the blueprint to optimize the building-related service.
Ma teaches:
wherein the master system is further configured to detect an optimization opportunity, and in response, update at least one of the system description or the blueprint to optimize the building-related service. (Ma: [0070], figures 3A-3B “The entity graph can be a data contextualization layer for all traditional and/or artificial intelligence applications. The entity graph can be configured to capture evidence that can be used to attribute the strengths of entity relationships within the entity graph, providing the applications which utilize the entity graph with context of the systems they are operating. Without context (e.g., who the user is, what the user is looking for, what the target of a user request is, e.g., find a meeting room, increase a temperature in my office) these applications may never reach their full potential. Furthermore, the entity graph provides a native data structure for constructing question and answer type systems, e.g., a chatbot, that can leverage and understand intent.”; [0072] “The entity graph is configured to facilitate adaptive controls, in some embodiments. The entity graph can be configured to adapt and learn over time. The entity graph can be configured to enable dynamic relationships between building information and other facility and enterprise systems to create new insights and drive new optimization capabilities for artificial intelligence systems. As relationships can be learned over time for the entity graph, the artificial intelligence systems and also learn overtime based on the entity graph.”) [The new insights reads on “an optimization opportunity”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park and Ma before them, to modify the building automation system to incorporate artificial intelligence system to learn and continuously update the strengths of entity relationships within the building automation system.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve services to optimize user experience and building resource usage (Ma: [0075] “In various embodiments, the smart parking lot system described herein facilitates frictionless access to a campus, building, parking lot, and/or parking space. Additionally or alternatively, the smart parking lot system described herein may facilitate resource (e.g., time, space, energy, money, travel distance, user satisfaction, etc.) optimization. For example, a smart parking lot may dynamically assign parking spaces to users based on context information of the users (e.g., a user who is running late for a meeting may be assigned a parking space within a short walking distance to the meeting, etc.).”; [0114] “At step 1530, smart parking lot system 1100 generates a model of energy usage associated with the building and the parking lot based on the received resource consumption data. In various embodiments, the model is associated with usage of another resource (e.g., water, processing power, etc.). In various embodiments, the model may include information describing a transfer of power between building 10 and smart parking lot 1110. For example, the model may describe a distribution and usage of electrical power within a system including building 10 and smart parking lot 1110. In various embodiments, the model is an optimization model. For example, the model may be used by an energy optimization system (e.g., electrical subsystem 126, etc.) to determine efficient energy usage within the system.”).


Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Agrusa et al. (US 2009/0210814 A1), hereinafter ‘Agrusa’.

Regarding claim 5, Park teaches all the features of claim 1.
Park does not explicitly teach: checking for any missing data and/or configuration errors in the workflow.
Agrusa teaches:
checking for any missing data and/or configuration errors in the workflow. (Agrusa: [0008] “The monitored processes can, for example, be industrial processes, manufacturing processes, assembly processes, transportation processes, building automation processes and/or environmental processes.”; [0103] “One fundamental problem with conventional approaches to collecting and viewing process control data is the lack of centralized management of distributed data sources and the inability to bridge and aggregate information and activities across departments, manufacturing units, and business entities into a common view. To address this shortcoming, the embodiments of the invention provide a graphical workflow tool that facilitates the visual definition of the logical flow of data, error handling conditions, custom logic and precedence constraints. FIG. 22 illustrates an exemplary graphical user interface 2200 that allows users to easily connect defined actions or objects to any data exchange or redirection of process control data. Such functionality enables the accurate modeling of any complex data-bridging operation and program using business rules and data-flow logic that otherwise would be extremely difficult to implement without dedicated hardware.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park and Agrusa before them, to modify the building automation system to incorporate providing a graphical workflow tool for user to visualize logical flow of data and error conditions.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve ease of correcting rules or redirecting data flow (Agrusa: [0103] “FIG. 22 illustrates an exemplary graphical user interface 2200 that allows users to easily connect defined actions or objects to any data exchange or redirection of process control data. Such functionality enables the accurate modeling of any complex data-bridging operation and program using business rules and data-flow logic that otherwise would be extremely difficult to implement without dedicated hardware.”).

Regarding claim 12, Park teaches all the features of claims 10-11.
Park does not explicitly teach: wherein the management tool suite is further configured to check for any missing data and/or configuration errors in the workflow.
Agrusa teaches:
wherein the management tool suite is further configured to check for any missing data and/or configuration errors in the workflow. (Agrusa: [0008] “The monitored processes can, for example, be industrial processes, manufacturing processes, assembly processes, transportation processes, building automation processes and/or environmental processes.”; [0103] “One fundamental problem with conventional approaches to collecting and viewing process control data is the lack of centralized management of distributed data sources and the inability to bridge and aggregate information and activities across departments, manufacturing units, and business entities into a common view. To address this shortcoming, the embodiments of the invention provide a graphical workflow tool that facilitates the visual definition of the logical flow of data, error handling conditions, custom logic and precedence constraints. FIG. 22 illustrates an exemplary graphical user interface 2200 that allows users to easily connect defined actions or objects to any data exchange or redirection of process control data. Such functionality enables the accurate modeling of any complex data-bridging operation and program using business rules and data-flow logic that otherwise would be extremely difficult to implement without dedicated hardware.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park and Agrusa before them, to modify the building automation system to incorporate providing a graphical workflow tool for user to visualize logical flow of data and error conditions.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve ease of correcting rules or redirecting data flow (Agrusa: [0103] “FIG. 22 illustrates an exemplary graphical user interface 2200 that allows users to easily connect defined actions or objects to any data exchange or redirection of process control data. Such functionality enables the accurate modeling of any complex data-bridging operation and program using business rules and data-flow logic that otherwise would be extremely difficult to implement without dedicated hardware.”).

Regarding claim 18, Park teaches all the features of claims 16-17.
Park does not explicitly teach: wherein the management tool suite is further configured to check for any missing data and/or configuration errors in the workflow.
Agrusa teaches:
wherein the management tool suite is further configured to check for any missing data and/or configuration errors in the workflow. (Agrusa: [0008] “The monitored processes can, for example, be industrial processes, manufacturing processes, assembly processes, transportation processes, building automation processes and/or environmental processes.”; [0103] “One fundamental problem with conventional approaches to collecting and viewing process control data is the lack of centralized management of distributed data sources and the inability to bridge and aggregate information and activities across departments, manufacturing units, and business entities into a common view. To address this shortcoming, the embodiments of the invention provide a graphical workflow tool that facilitates the visual definition of the logical flow of data, error handling conditions, custom logic and precedence constraints. FIG. 22 illustrates an exemplary graphical user interface 2200 that allows users to easily connect defined actions or objects to any data exchange or redirection of process control data. Such functionality enables the accurate modeling of any complex data-bridging operation and program using business rules and data-flow logic that otherwise would be extremely difficult to implement without dedicated hardware.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park and Agrusa before them, to modify the building automation system to incorporate providing a graphical workflow tool for user to visualize logical flow of data and error conditions.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve ease of correcting rules or redirecting data flow (Agrusa: [0103] “FIG. 22 illustrates an exemplary graphical user interface 2200 that allows users to easily connect defined actions or objects to any data exchange or redirection of process control data. Such functionality enables the accurate modeling of any complex data-bridging operation and program using business rules and data-flow logic that otherwise would be extremely difficult to implement without dedicated hardware.”).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wipfel et al. (US 2013/0254768 A1) teaches s system and method for providing annotated service blueprints in an intelligent workload management system, including a computing environment having a model-driven, service-oriented architecture for creating collaborative threads to manage workloads. In particular, the management threads may converge information for creating annotated service blueprints to provision and manage tessellated services distributed within an information technology infrastructure. For example, in response to a request to provision a service, a service blueprint describing one or more virtual machines may be created. The service blueprint may then be annotated to apply various parameters to the virtual machines, and the annotated service blueprint may then be instantiated to orchestrate the virtual machines with the one or more parameters and deploy the orchestrated virtual machines on information technology resources allocated to host the requested service, thereby provisioning the requested service.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116